Citation Nr: 1447323	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating.  

In February 2011, the Board inferred the issue of entitlement to a TDIU and remanded the case for additional evidentiary development.  The RO denied the claim in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

Records in the paper claims file, the Virtual VA paperless claims processing system, and the Veterans Benefits Management System have been reviewed and considered, to include a transcript of the June 2010 Board hearing presided over by the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated as 70 percent disabling from May 12, 2008; bilateral hearing loss, rated as 0 percent disabling from October 6, 2004, and 10 percent disabling from December 2, 2008; tinnitus, rated as 10 percent disabling from December 2, 2008; and scar, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent from May 12, 2008 and 80 percent from December 2, 2008.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In February 2011, the Board remanded the case and directed the AOJ to afford the Veteran notice of how to substantiate a claim for entitlement to a TDIU and to associate recent VA treatment records with the claims file.  The AOJ provided notice of how to substantiate a claim for entitlement to a TDIU to the Veteran by letter in February 2011 and associated the VA treatment records with the claims file.   The claim was adjudicated in a February 2012 supplemental statement of the case. 

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Because the Veteran's claim on appeal is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   


TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling from May 12, 2008; bilateral hearing loss, rated as 0 percent disabling from October 6, 2004, and 10 percent disabling
 from December 2, 2008; tinnitus, rated as 10 percent disabling from December 2, 2008; and scar, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent from May 12, 2008 and 80 percent from December 2, 2008.  Accordingly, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  See February 2011 Form 21-8940.  

The record shows that the Veteran finished high school.  See e.g., October 2011 VA examination.  Afterward, the Veteran entered service, where he served as a cook and guard.  See DD-214; September 2008 VA examination.  The Veteran has reported that after separation, when he was about 25 years old, he worked for Coca-Cola for a few months, but he quit because he did not like being around other people.  See e.g., February 2008 VA treatment record.  Besides working briefly for Coca-Cola, after service the Veteran helped his brother or in his brother's company doing construction, though he reports that this work was only sporadic over the 35 to 40 years he did this work.  See June 2010 Board hearing transcript at p. 3-4; September 2008 VA examination.  Then, the Veteran was self-employed as a carpenter from 2005 to 2010, and his highest gross earnings were $1000 per month.  See February 2011 Form 21-8940.  Thereafter, the Veteran has been unemployed.  

The Veteran contends that the reason why he has worked for himself, "just doing little jobs," is because he "couldn't hold down a job working for someone else."  See February 2011 Veteran statement.  The Veteran contends that his PTSD has caused him "to have to do small jobs, mostly for people who knew I had some problems."  Id.  The Veteran has reported that he feels like some of the time his inability to function or work is brought on by the nervous problems that he has and such problems interfere with his desire to get out and go to work.  See September 2008 VA examination.  The Veteran also contends that his PTSD causes him to have long term and especially short term memory loss that affects the type of work he did as a self-employed carpenter.  He also stated that use of equipment increases his hearing loss.  See February 2011 Form 21-8940.  

In the June 2010 Board hearing, the Veteran reported that he has not worked since about 2005.  See June 2010 Board hearing transcript at p. 3. The Veteran also reported that when he did work, he built decks, or did minor construction, remodeling, or some odd jobs.  Id. at p. 4.  He reported that he helped his brother and his brother would usually get the jobs.  The Veteran reported that he can provide help to someone who understands.  Id.  The Veteran reported that he is not able to hold paid employment.  Id. at p. 5.  The Veteran's wife stated that the Veteran has never worked a public job because he would not work for anybody else.  Id. at p. 9.  The Veteran's wife reported as follows:

He didn't want to be inside.  He didn't want any other person to be his boss.  He didn't want anybody telling him what to do and so for all this time that we've been married his work would mostly be seasonal, you know, during the pretty weather and then in the wintertime it would slow up...I knew something was wrong.  'Cause I met him two months after he came back [from service].  We were just able to put a name to what I always suspected was wrong.   

Id.  

On VA examination in September 2008, the examiner opined that vocationally, the Veteran is probably mildly to moderately impaired as he relates that his psychiatric problems have interfered with his working at times when he does not feel like going out and being around people.  The examiner added that also, there is some degree of impairment from his chronic back pain and he is limited in what he can do physically.  

In a June and October 2010 VA treatment records, Dr. A., who is the Veteran's long-time treating psychiatrist, noted that the Veteran has not been able to hold a job in the past 3 or 4 years due to PTSD symptoms and physical problems.  The Veteran reported that his short term memory is very poor, that he has been avoiding driving due to anxiety attacks, has difficulty concentrating, and was getting very short of breath when anxiety hits which may last for up to 15 minutes.  Dr. A. noted that the Veteran remains living in a rural area to avoid stressors including PTSD symptoms such as irritability, sleep disturbances, hyperarousal, avoidance, and numbing symptoms.  Dr. A. also stated as follows:

[The Veteran e]ndorses intrusive recollections and avoidance of war related media.  He suffers from emotional estrangement, does not socialize and has very limited contact with even his immediate family.  His social functioning is severely impaired as a result of his PTSD.  In addition, Veteran suffers from difficulties with concentration, hypervigilance, and flashbacks all of which impact his life significantly.  Encounter reveals inattentiveness consistent with concentration difficulties, affect revealing dysphoria and anxiety, and psychomotor agitation, as well as irritability which are helped modestly by medications.  

Dr. A. opined as follows:

His prognosis for improvement is poor; he is currently just stabilized on his medications to prevent hospitalization...however given the waxing and waning course of PTSD as well as the typical downward trend of symptoms, it is my professional opinion that the Veteran is totally and permanently disabled and unemployable as a result of his PTSD.    

On examination, Dr. A. noted that the Veteran had prominent residual PTSD symptoms.  Dr. A.'s June 2010 medical opinion is of significant probative value as she has treated the Veteran for years, is familiar with his history, and her opinion reflects her medical expertise and training.  See e.g., May 2008 VA treatment record.  

On VA examination in October 2011 regarding PTSD, when the examiner asked him why he cannot work, the Veteran responded that he cannot climb ladders because of pain in his left leg and can become dizzy.  He elaborated that he has degenerative disc disease and has pain from his surgery in his left leg.  He stated that if his physical pain was removed then he would be able (and happy) to work.  He stated that he did not renew his carpentry license several years ago after Tennessee passed a state law requiring $100,000 in liability.  The Veteran did not report that PTSD symptoms or anxiety detract from his work or prevent him from working.  The Veteran also expressed that he misses doing carpentry.  The examiner noted that the Veteran's PTSD symptoms cause decreased work efficiency because of intrusive thoughts about military trauma.  The examiner further noted that the Veteran may become distracted at times if he is hypervigilant for danger.  The examiner opined that the Veteran would likely be able to work in a quiet environment that does not require extensive physical labor.  

On VA audiological examination in October 2011, the examiner opined that the Veteran's bilateral hearing loss and tinnitus do not impact his ability to work.  

In a December 2011 VA medical opinion, the examiner reviewed the claims file and opined that the Veteran's hearing loss should not be a barrier to a wide range of employment settings.  The examiner noted that the Veteran may have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").  

Based on this evidence, the Board finds that the evidence is in equipoise as to whether the Veteran is precluded from securing and following a substantially gainful occupation as a result of service-connected disability.  The Veteran and his wife are competent to testify as to their observations, and the Board finds that they are credible.  The Board acknowledges that, by the Veteran's own admission, he is unable to perform the physical acts required as a carpenter due to nonservice-connected physical  disabilities.  The Board also acknowledges the VA medical opinions that opine that the Veteran is not precluded from working due to the symptoms of his service-connected disabilities.  However, Dr. A has opined that the Veteran is unemployable as a result of PTSD.

Moreover, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  

Here, the evidence shows that the Veteran's work experience after service generally consisted of helping his brother in his brother's construction company and self-employment doing odd jobs from 2005-2010.  In a February 2011 statement, the Veteran's wife related that he only had two jobs in which he was not self-employed.  He worked for Lay's Packing Co. in the early 1970s and for Coca Cola in the early 1980s.  In both jobs he could not stand his boss, did not like his co-workers, and did could not stand in one area all day, therefore, he quit.  The Board also notes that the Veteran reported he last worked full-time in the summer of 2008 and that his highest gross earnings from 2005 to 2010 were $1,000 per month.  The Board finds that because the Veteran was limited to employment in a protected environment, to self-employment, and to odd jobs, the nature of the Veteran's post-service occupation was marginal employment and not substantially gainful employment.  

Thus, the Board concludes that the evidence is ultimately in equipoise as to whether the Veteran's service-connected PTSD prevents him from securing and maintaining a substantially gainful occupation.  


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


